Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application dated: 4/22/21. Claims 21-38 are pending for consideration.  Claims 1-20 are cancelled. 
Claim Objections
Claims 26 and 35 are objected to because of the following informalities:
	Claims 26 and 35 recites “---2VX---“, which should be “---V2X---“, refer to instant application [0033]. The V2X in V2X communication stands for ‘vehicle-to-everything’, which refers to their communication systems.
	  Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/21  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. US 11017483 , henceforth, ‘483 in view of OSTERMEIER et al (US 20080291849), henceforth, ‘849 in view of Schofield et al (US 20140362221), henceforth, ‘221. 
Comparison of claims 21 and 30  of instant application with claim 1 of patent ‘483 reveal that following limitation of instant  application: “configuring a telematics device in a vehicle to receive through a network from a third party, telematics information comprising one or a combination of: a public emergency alert announcement, captured images and associated data for matching to an object of interest in the public emergency alert announcement; capturing by a plurality of on-board optical sensors on the vehicle, captured images and associated data comprising any one of: optical sensors data, on-board laser and sonar pulsed sensor data and imaging camera data;” replaces  the following limitation of claim 1 of patent ‘483, as follows:
“a telematics device in the vehicle configured to receive at variable data sampling rate, raw data of vehicle telematics information comprising two or more of: energy usage, rate of energy consumption, equipment type, vehicle owner's information, a vehicle location, a duration of vehicle in the location, parking and moving violation, vehicle fines, distance travelled on the vehicle, and weight and size of equipment;” in patent ‘483.
These are disclosed by ‘849, in view of ‘221, see office action below.	
	It has been held that the omission/addition of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to 
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the 
rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over OSTERMEIER et al (US 20080291849), henceforth, ‘849 in view of Schofield et al (US 20140362221), henceforth, ‘221 
	For claims 21 and 30, ‘849 teaches following limitations: 
A method of communicating public emergency alert information from a telematics device in a vehicle, comprising: 
(‘849: see abstract,   A method and apparatus for transmitting emergency messages is disclosed. A system that incorporates teachings of the present disclosure may include, for example, a communication device (telematics), of a communication system, having a controller element to send a selection of types of emergency alert messages to be transmitted to one or more associates of a subscriber corresponding to the communication device;[0041] a device connected to a network environment 426 can send or receive voice, video or data, and to communicate over the network 426 using the instructions 424. The instructions 424 may further be transmitted or received over a network 426 via the network interface device 420. )	
	 configuring a telematics device in a vehicle to receive through a network from a third party, telematics information comprising one or a combination of a public emergency alert announcement, captured images and associated data for matching to an object of interest in the public emergency alert 
announcement;
	(‘849:, [0034], The subscriber and/or the associates can indicate which of their communication devices should receive the emergency alert messages. This can also be varied depending on the type of emergency alert message  (varied reads on “configuring a telematics device”), such as more serious messages being transmitted to all known communication devices of the subscriber and/or associates, while less serious messages are to be transmitted to only select devices. In another example, the transmitted emergency information corresponding to the emergency alert message can vary, such as providing more detailed emergency information to a first group of associates and less detailed emergency information to a second group of associates.)
	and sending by the telematics device, the captured images and the associated data to at least
 one of: a third party entity device, a government device and a mobile device for remote processing and 
for matching to the object of interest in the public emergency alert announcement.
	(‘849: [0012] FIG. 1 depicts an exemplary embodiment of a mobile communication device 116 communicating by way of wired and/or wireless access points (WAPs) with other communication devices and/or a network proxy 122 which collectively operate in a communication system 100.--- The network 105 can be coupled to the network proxy 122, a cellular network 113 and network devices or elements, including network devices located in one or more of the buildings 112 representing an enterprise or residence.    [0013] In an enterprise setting, the building 112 can include a gateway 114 that provides voice and/or video connectivity services between communication devices 116, such as VoIP terminals or other forms of communication devices of enterprise personnel. In a residential setting, the building 112 can include a gateway 114 represented by, for example, a residential gateway coupled to central office 106 utilizing conventional telephonic switching for processing calls with third parties.
	‘849 does not disclose following limitation, which is disclosed by ‘221, as follows:
	and associated data for matching to an object of interest in the public emergency alert 
announcement;
	(‘221: [0101] Optionally, the control may be operable to process the captured images to detect objects in front of the vehicle or forwardly of the vehicle and may control or adjust the display to indicate that an object is detected. For example, and particularly during nighttime driving conditions, the control may process the captured images captured by the forward facing imaging device to detect objects of interest that are in the forward field of view of the imaging device. --- When an object of interest is detected, the control may process the image to extract the object data and may determine a distance to and location of the detected object relative to the vehicle and the projected path of the vehicle to further determine if the object is a threat to the subject vehicle, such as an animal moving toward or standing in the road ahead of the vehicle but not yet viewable/discernible to the driver of the vehicle. 
	capturing by a plurality of on-board optical sensors on the vehicle, captured images and associated data comprising any one of: optical sensors data, on-board laser and sonar pulsed sensor data and imaging camera data;
	(‘221: , [0042] For example, mirrors and/or lens elements or other refractive or diffractive and/or reflective optical elements can be used to project the rapidly scanned beam or beams of light onto the rear of the mirror element (and/or into the body thereof) to create the image seen. Such a scanned-beam automotive mirror display can deliver very high resolution, very high intensity images, with the resolution being limited principally by diffraction and optical aberrations in the light sources used within the mirror casing. [0053] Thus, an optically generated image of a key-entry tablet or an input menu or user-actuation button/input or an icon or an informational message or the like can be projected, for example, onto a surface of the interior rearview mirror or elsewhere within the cabin of the vehicle. [0094] The control may adjust or modulate the indicator to enhance the viewability or discernibility of the indicator, such as flashing or increasing the intensity of the indicator, such as in 
response to rapid or hard braking or the like of the subject vehicle or in response to a proximity or 
distance sensor detecting that the subject vehicle is within a threshold distance of another vehicle and/or is approaching the other vehicle at or above a threshold speed,)
	and sending by the telematics device, the captured images and the associated data to at least one of: a third party entity device, a government device and a mobile device for remote processing and for matching to the object of interest in the public emergency alert announcement.
(‘221:, [0114] The communication system of the present invention receives the image data and uploads the image data to the external control for processing. (reads on limitation: “ Reads on  “ ). Optionally, the vehicle communication system may conduct a data compression routine to compress the image data prior to uploading the data to the external control. For example, the vehicle communication system may compress the data and upload the compressed data using "burst" technology (where compressed data are transmitted or communicated to a satellite or the like in short (such as, for example, about twelve milliseconds or thereabouts) signals or bursts) to convey large amounts of data to the external control (Reads on third party  ). The external control may then process the image data and extract the desired or relevant information ( The desired or relevant information extracted from the image data obviously reads on matching to the object of interest in the public emergency alert announcement.)   from the image data and may communicate a signal back to the vehicle that is indicative of the extracted information (Object of interest). [0116] the external control may communicate a signal to the subject vehicle  (Reads on Public emergency announcement) that is indicative of the location of the other vehicle. For example, the external control may provide a signal to the vehicle whereby an alert or warning or display device of the vehicle operates to alert or warn the driver of the subject vehicle as to the location of the approaching vehicle, in order to reduce or avoid vehicle collisions. (Reads on Public emergency announcement) [0117] The control or microprocessor (or external control of a telematic system or the like) may process the image data to identify (matching) 
lane markers and other objects of interest in the forward field of view.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to have combined the limitation of ‘221 with those of ‘849 for the advantage of providing other information or signals, depending on the particular application of the imaging system.

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ‘849 in view of ‘221 and, further, in view of Tennent et al (US 20170365169, henceforth, ‘169
For claims 24 and 33, ‘849 in view of ‘221 discloses subject matter of  all limitations, as applied to preceding claims 21 and 30, as above, with the exception of following limitations, which are disclosed by ‘169 only, as follows:
“transportation vehicles further comprise: hybrid vehicles, electric powered vehicles, rental or leased vehicles, fleet managed vehicles, cars, buses, trucks, the recreation vehicles further comprise: all-terrain vehicles (ATV), off-road vehicle, drones, boats, and the industrial/home equipment further comprise: power generators, mining equipment, agriculture equipment, construction equipment.”  
(‘169:[0048] rental car)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to have combined the limitation of ‘169 with those of ‘849 in view of ‘221  for the advantage of drivers may be charged in a manner that discourages behaviors that add to infrastructure costs.	

Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over ‘849 in view of ‘221 and, further, in view of Peterson et al (US 20180134217, henceforth, ‘217
For claims 26 and 35, ‘849 in view of ‘221 discloses subject matter of  all limitations, as applied 
to preceding claims 21 and 30, as above, with the exception of following limitations, which are disclosed 
by ‘217 only, as follows:
“a high speed low latency 5G/2VX (fifth generation vehicle to everything) network.”  
(‘217 [0096] The system thus may communicate with other systems, such as via a vehicle-to-vehicle communication system or a vehicle-to-infrastructure communication system or the like. Such car2car or vehicle to vehicle (V2V) and vehicle-to-infrastructure (car2X or V2X or V2I or 4G or 5G) technology provides for communication between vehicles and/or infrastructure based on information provided by one or more vehicles and/or information provided by a remote server or the like.)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to have combined the limitation of ‘217 with those of ‘849 in view of ‘221  for the advantage of communication with drivers of other vehicles.

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘849 in view of ‘221 and ‘217  and, further, in view of Levien et al (US 20070030357), henceforth, ‘357
For claims 27 and 36, ‘849 in view of ‘221 and ‘217 discloses subject matter of  all limitations, as applied to preceding claims 21 &26 and 30 &35, as above, with the exception of following limitations, which are disclosed by ‘357 only, as follows:
“quantum computing to perform the remote processing of the captured images and the associated data to match to the object of interest in the public emergency alert announcement.”  
(‘357 [0053] At the operation 412, a user specifies an aspect of a processing to be performed on an image at a remote processing resource. For example, a user may specify a processing program (or mode) for processing the image. The user may instead, for example, specify one or more processing instructions, specify a processing result or goal, or may provide information in response to a query from a device or image capture device. For example, after specifying a "portrait" processing program or mode to be used for remote processing of an image, a device (e.g., image capture device or other device) may ask for additional information, such as by indicating that there are three remote processing resources that can provide "portrait" processing, indicating price or processing time for each remote processing center for "portrait" processing. )
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to have combined the limitation of ‘357 with those of ‘849 in view of ‘221 and ‘217  for the advantage of communication with drivers of other vehicles.

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over ‘849 in view of ‘221 and, further, in view of Geter (US 20120306664), henceforth, ‘664
For claims 29 and 38, ‘849 in view of ‘221 discloses subject matter of all limitations, as applied to preceding claims 21 and 30, as above, with the exception of following limitations, which are disclosed by ‘664, as follows:
“wherein the plurality of on-board optical sensors on the vehicle comprising two or more of: a LIDAR and sonar device that uses laser pulses and sound waves to form a three-dimensional (3D) image, and an on-board camera for imaging of both visible and non-visible spectrum.”  
(‘664: [0040], FIG. 1, In particular embodiments, a single LIDAR sensor 24 may be used for motion tracking, and the optical sensors 20, 22 may be provided on both the right and the left side of the vehicle 28 for a total of four optical sensors for detecting the motion and/or the speed of vehicles during traffic stops on either the right or the left side of a road. FIG. 1 illustrates a LIDAR sensor 24 that may be used primarily for tracking on coming vehicles for triggering alarm protocols, and optical sensors 20, 22 that may be used primarily for detecting a vehicle in the safety zone 80 for triggering enforcement protocols. Thus, the sensors may be generally referred to as alarm sensors that are configured to determine a likelihood of a vehicle entering the safety zone, and enforcement sensors that are configured to detect actual entry of the safety zone and violation of other traffic laws. In some embodiments, however, the data from the alarm sensors and the enforcement sensors may be cross-correlated to determine, for example, feedback to better predict whether the threshold values for predicting violation of the safety zone 80 match actual data tracking actual violations of the safety zone 80 by the enforcement sensors. --- Sensors that may be used include any suitable combination of one or more optical and/or tracking sensors, RADAR, cameras, any suitable imaging sensors,)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to have combined the limitation of ‘664 with those of ‘849 in view of ‘221 for the advantage of communication with drivers of other vehicles.
Allowable Subject Matter
Claims 22-23, 25, 28,  31-32, 34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 22 and 31; (Claims 23, 25, 32 and 34 are dependent claims ) 
wherein the public emergency alert announcement received by the telematics device comprising search criteria of the object of interest which have been previously approved by an access grantor, before being sent by the third party to a plurality of vehicles on the road.
As recited by claims 28 and 37;
wherein after confirming that the captured images and the associated data matching the object of interest in the alert announcement, sending another alert announcement directly by the third party or through an intermediary to all vehicles that the search request has been completed and no further data would be accepted. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MATSUKURA (US 20180137494) discloses According to an embodiment, an information processing 
apparatus that processes information on a product to be traded includes an input device, a memory, and a processor. The processor stores, for each tax rate in the memory, the total price in a trade of a product to which reduction is applied, the product being identified by a product code input by the input device. The processor calculates the amount of tax of the product to be traded on the basis of the total price of a product taxed with a specific tax rate after the reduction processing and the total price of a product taxed with a tax rate other than the specific tax rate. 
Any inquiry concerning this communication or earlier communications from
the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on 
Tuesday through Friday from 9 AM to 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar, can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.\
/INDER P MEHRA/           Primary Examiner, Art Unit 2647